DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-16 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-16 of prior U.S. Patent No. 10951899. This is a statutory double patenting rejection. 
Instant App. 17202269
U.S. Patent No. 10951899
1. A decoding apparatus, comprising: a processor; and a memory storing instructions which when executed cause the decoding apparatus to: receive an encoded representation of a slice of a picture, the encoded representation of the slice comprising a slice header and slice data immediately following the slice header; identify, based on a picture parameter set identifier in 


2. The decoding apparatus of claim 1, wherein the extension field immediately follows the length value in the slice header, and wherein parsing the extension field comprises ignoring X bytes of data that immediately follow the length value, where X is the length of the extension field.
3. The decoding apparatus of claim 1, wherein the memory further stores instructions which when executed cause the decoding apparatus to: identify an end of the extension field in the slice header based on the length value; and identify a start of the slice data to be a byte after the end of the extension field.
3. The decoding apparatus of claim 1, wherein the memory further stores instructions which when executed cause the decoding apparatus to: identify an end of the extension field in the slice header based on the length value; and identify a start of the slice data to be a byte after the end of the extension field.
4. The decoding apparatus of claim 3, wherein parsing and decoding the slice data begins at the start of the slice data.
4. The decoding apparatus of claim 3, wherein parsing and decoding the slice data begins at the start of the slice data.

5. The decoding apparatus of claim 3, wherein the byte after the end of the extension field is after byte alignment data.
6. The decoding apparatus of claim 1, further comprising a receiver, wherein the receiving of the encoded representation of the slice is performed by the receiver.
6. The decoding apparatus of claim 1, further comprising a receiver, wherein the receiving of the encoded representation of the slice is performed by the receiver.
7. A decoding method, comprising: receiving, by a decoder, an encoded representation of a slice of a picture, the encoded representation of the slice comprising a slice header and slice data immediately following the slice header; identifying, based on a picture parameter set identifier in the slice header, a picture parameter set associated with the encoded representation of the slice; determining, based on a slice header extension present flag included in the picture parameter set, whether or not the slice header comprises an extension field; when the slice header extension present flag indicates that the slice header comprises the extension field: parsing a length value from the slice header, the length value specifying a length of the extension field in bytes; parsing the extension field from the slice header such that each value of each byte included in the extension field is ignored; and parsing and decoding the slice data subsequent to the parsing of the extension field.
7. A decoding method, comprising: receiving, by a decoder, an encoded representation of a slice of a picture, the encoded representation of the slice comprising a slice header and slice data immediately following the slice header; identifying, based on a picture parameter set identifier in the slice header, a picture parameter set associated with the encoded representation of the slice; determining, based on a slice header extension present flag included in the picture parameter set, whether or not the slice header comprises an extension field; when the slice header extension present flag indicates that the slice header comprises the extension field: parsing a length value from the slice header, the length value specifying a length of the extension field in bytes; parsing the extension field from the slice header such that each value of each byte included in the extension field is ignored; and parsing and decoding the slice data subsequent to the parsing of the extension field.
8. The method of claim 7, wherein the extension field immediately follows the length value in the slice 


9. The method of claim 8, comprising: identifying an end of the extension field in the slice header based on the length value; and identifying a start of the slice data to be a byte after the end of the extension field.
10. The method of claim 9, wherein parsing and decoding the slice data begins at the start of the slice data.
10. The method of claim 9, wherein parsing and decoding the slice data begins at the start of the slice data.
11. The method of claim 9, wherein the byte after the end of the extension field is after byte alignment data.
11. The method of claim 9, wherein the byte after the end of the extension field is after byte alignment data.
12. A non-transitory computer readable medium storing instructions for decoding a slice of a picture, wherein the instructions, when executed by a processor, cause the processor to: identify, based on a picture parameter set identifier in the slice header, a picture parameter set associated with the encoded representation of the slice; determine, based on a slice header extension present flag included in the picture parameter set, whether or not the slice header comprises an extension field; when the slice header extension present flag indicates that the slice header comprises the extension field: parse a length value the slice header, the length value specifying a length of the extension field in bytes; and parse the extension field from the slice header such that each value of each byte 


13. The non-transitory computer readable medium of claim 12, wherein the extension field immediately follows the length value in the slice header, and wherein parsing the extension field comprises ignoring X bytes of data that immediately follow the length value, where X is the length of the extension field.
14. The non-transitory computer readable medium of claim 12, wherein the memory further stores instructions which when executed cause the processor to: identify an end of the extension field in the slice header based on the length value; and identify a start of the slice data to be a byte after the end of the extension field.
14. The non-transitory computer readable medium of claim 12, wherein the memory further stores instructions which when executed cause the processor to: identify an end of the extension field in the slice header based on the length value; and identify a start of the slice data to be a byte after the end of the extension field.
15. The non-transitory computer readable medium of claim 14, wherein parsing and decoding the slice data begins at the start of the slice data.
15. The non-transitory computer readable medium of claim 14, wherein parsing and decoding the slice data begins at the start of the slice data.
16. The non-transitory computer readable medium of claim 14, wherein the byte after the end of the extension field is after byte alignment data.
16. The non-transitory computer readable medium of claim 14, wherein the byte after the end of the extension field is after byte alignment data.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FABIO S LIMA/Primary Examiner, Art Unit 2486